               Case 3:19-mj-03011-KSC Document 1 Filed 07/18/19 PageID.1 Page 1 of 14
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                      for the                                                FILED
                                                         Southern District of California
                                                                                                                                  JUL 18 2019
              In the Matter of the Search of
         (Briefly describe the property to be searched
          or identify the person by name and address)
                                                                        )
                                                                        )                                          JI
                                                                                                                        Ci      .., u·:    ,j1 : i l   h .._ ·
                                                                                                                             . • . • '.1:.:..... ! ri'(' [ ( ~~ (
                                                                                                                                                                     •LJRT
                                                                                                                                                                    \' IFORN -~ I
                                                                                                                                                                                 I
                                                                        )           Case No.                                                                          -- C) EPL. l,
               One CX1 GPS Tracking Device                              )
                 Black and Silver in Color                              )
                                                                        )
                 IMEI: 353701093228183
                                                                                                             .'1 9 MJ 3011
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that [ have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location) :

  See Attachment A
located in the             Southern                District of              California             , there is now concealed (identify the
                   --------                                      ------------
person or describe the property to be seized):

 See Attachment B

          The basis for the search under Fed. R. Crim. P. 4 l(c) is (check one or more) :
                 ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 ~ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
              Code Section                                                         Offense Description
        Title 21 U.S.C. 841, 846, 952,              Distribution of a Controlled Substance, Conspiracy to Distribute a Controlled
        960, & 963                                  Substance, Importation of a Controlled Substance, Conspiracy to Import a
                                                    Controlled Substance
          The application is based on these facts :
        See attached affidavit of HSI Special Agent Konrad Daniels

          ii Continued on the attached sheet.
          0 Delayed notice of _ _ days (give exact ending date if more than 30 days:                                            ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the atta~              "1:li~i>A€~-:.-=--::-====~-



Sworn to before me and signed in my presence.


Date:


City and state: San Diego, California                                        Hon. Karen S. Crawford , United States Magistrate Judge
                                                                                                  Printed name and title
               Case 3:19-mj-03011-KSC Document 1 Filed 07/18/19 PageID.2 Page 2 of 14


AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

                                                                Return
Case No.:                              Date and time warrant executed:       Copy of warrant and inventory left with:

Inventory made in the presence of:

Inventory of the property taken and name of any person(s) seized:




                                                             Certification


         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.



Date:
                                                                                   Executing officer 's signature


                                                                                      Printed name and title
      Case 3:19-mj-03011-KSC Document 1 Filed 07/18/19 PageID.3 Page 3 of 14




                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF CALIFORNIA


IN THE MATTER OF THE SEARCH OF:                     Case Number:
One CXl GPS Tracking Device           ) AFFIDAVIT OF SPECIAL
Model Number: GT06N                   ) AGENT KONRAD DANIELS
IMEI:353701093228183                  ) IN SUPPORT OF SEARCH
                                      )WARRANT
                                      )


                                   AFFIDAVIT
      I, Konrad Daniels, Special Agent with the United States Department of
Homeland Security, Homeland Security Investigations, having been duly sworn,
depose and state as follows:
                                 INTRODUCTION

       1.    I make this affidavit in support of an application for a search warrant
in furtherance of a narcotics smuggling investigation conducted by Special Agents
of the Department of Homeland Security, Homeland Security Investigations for
one    CXl    GPS     Tracking    Device,   Model     Number:      GT06N,    IMEI:
353701093228183 ("Subject Device"), as described in Attachment A, to seize
records and data from and including October 1, 2018 to April 12, 2019 that
constitute evidence, fruits, and instrumentalities of violations of federal criminal
law, namely, Title 21, United States Code, Sections 841, 846, 952, 960, and 963, as
described in Attachment B.
      2.     Customs and Border Protection Officers ("CBPOs") seized the
Subject Device on April 12, 2019, from MARCO APOLO ARAMBURO-
QUEVEDO ("ARAMBURO-QUEVEDO") at the Otay Mesa, California Port of
     Case 3:19-mj-03011-KSC Document 1 Filed 07/18/19 PageID.4 Page 4 of 14




Entry. On that day, ARAMBURO-QUEVEDO was the driver and sole occupant of
gray 1999 Nissan Frontier pickup truck. Upon inspection of the vehicle, CBPOs
discovered 20 packages of cocaine, totaling approximately 24.84 kilograms (54.76
pounds), concealed in the dashboard of the vehicle. Also concealed within the
vehicle, wired into the vehicle's electrical system, was a GPS tracker and
microphone. I believe it is likely that co-conspirators used the Subject Device to
locate and track the vehicle ARAMBURO-QUEVEDO was driving during the
smuggling event.
      3.     ARAMBURO-QUEVEDO has been charged with importation of a
controlled substance (cocaine) in the Southern District of California (19crl 970-
JM). For the reasons discussed below, I respectfully submit that probable cause
exists to believe that Subject Device likely contains evidence relating to violations
of Title 21, United States Code, Sections 841, 846,952,960, and 963. The Subject
Device is currently in HSI possession at 880 Front Street, San Diego, CA 92101.
                        EXPERIENCE AND TRAINING
      4.     I am a Special Agent for the Department of Homeland Security,
Immigration and Customs Enforcement, Homeland Security Investigations
("HSI"). I have been employed as a special agent since July 2009 and am an
"Investigative or Law Enforcement Officer" of the United States within the
meaning of Title 18, United States Code, Section 2510(7). Previously, I was
employed as a United States Border Patrol Agent in the San Diego Sector from
March 2003 to July 2009. I am currently assigned to the HSI RAC Oceanside,
California. I graduated from the Federal Law Enforcement Training Center where
I have received training in investigating various narcotics-related offenses,
including the importation of narcotics ,and narcotics trafficking.      I have had

                                         2
     Case 3:19-mj-03011-KSC Document 1 Filed 07/18/19 PageID.5 Page 5 of 14




training in the methods used by controlled substance traffickers to import and
distribute drugs and to operate detailed distribution networks. My training has
also included the use of cellular and digital telephones and other electronic
devices used by narcotics traffickers in the normal course of their illicit activities.
I have also worked with other agents with extensive experience in narcotics
smuggling investigations. I also have experience in obtaining and executing arrest
and search warrants.
      5.     I have arrested or participated in the arrest of numerous persons for
violating federal drug laws. In these cases, I have conducted interviews with the
arrested persons and their associates, as well as with cooperating individuals and
informants. I have conducted surveillance of narcotics smugglers as they conduct
their smuggling activity while crossing the border from Mexico into the United
States, and while operating inside the United States. My professional experience
working along the Southwest border and the training I have received as a Special
Agent and Border Patrol Agent have familiarized me with the enforcement of law
relating to Immigration and Customs violations, including narcotics smuggling,
the transportation of narcotics, and the laundering and movement of narcotics
proceeds.
      6.     The facts and conclusions set forth in this affidavit are based on my
own personal knowledge; knowledge obtained from other individuals during
participation in this investigation; my review of documents and computer records
related to this investigation; communications with others who have personal
knowledge of the events, details, and circumstances described herein; and
information gained through my training, experience, and communications with
colleagues. Because this affidavit is submitted for the limited purpose of

                                           3
     Case 3:19-mj-03011-KSC Document 1 Filed 07/18/19 PageID.6 Page 6 of 14




establishing probable cause in support of the application for a search warrant, it
does not set forth each and every fact that I or others have learned during the
course of this investigation. All dates, times, and amounts discussed herein are
approximate.
                      STATEMENT OF PROBABLE CAUSE
      7.       On April 12, 2019, at approximately 12:33 p.m., ARAMBURO-
QUEVEDO applied for admission into the United States from Mexico at the Otay
Mesa, California Port of Entry. As mentioned above, ARAMBURO-QUEVEDO
was the driver and sole occupant of a gray 1999 Nissan Frontier pickup truck
bearing a Mexico license plate, number AG9561A ("the vehicle"). A CBPO
conducting pre-primary roving inspections approached the vehicle. When asked
the purpose of his trip to the United States, ARAMBURO-QUEVEDO stated he
was going to buy auto parts and had nothing to declare. The CBPO observed
ARAMBURO-QUEVEDO avoided eye contact and that his hands were shaking.
The CBPO inspected the dashboard of the vehicle and noticed what appeared to be
tampering. A Human and Narcotics Detector Dog then screened the vehicle and
alerted to the dashboard area. ARAMBURO-QUEVEDO and the vehicle were then
sent to secondary inspection for further inspection.
      8.       In secondary inspection, CBPOs ran the vehicle through the Z-portal,
which showed anomalies in the dashboard area. CBPOs searched the vehicle and
found 20 packages in the dashboard area of the vehicle. A randomly selected
package was field-tested, and it tested positive for cocaine. The packages
collectively    weighed    approximately       24.84   kilograms   (54.76   pounds).
ARAMBURO-QUEVEDO was arrested and charged with violating 21 U.S.C. §
952 & 960, Importation of Controlled Substances.

                                           4
     Case 3:19-mj-03011-KSC Document 1 Filed 07/18/19 PageID.7 Page 7 of 14




          9.      While conducting a search of the vehicle, CBPOs also seized the
Subject Device from the vehicle's electrical wiring system.
          10.     Post-arrest, ARAMBURO-QUEVEDO acknowledged his rights and
agreed to speak with law enforcement. He stated that he had driven the truck
containing drugs approximately twice a week for the past six months, since
November 2018. ARAMBURO-QUEVEDO said he responded to an ad in the
newspaper, and was told that he would cross a vehicle to buy toys and automotive
parts ·in the United States. The person he communicated with was a supervising
mechanic, "Pascual." Pascual had ARAMBURO-QUEVEDO fill out a job
application with all of his identifying information, and loaned him his "boss's"
truck. ARAMBURO-QUEVEDO was given $150 to cross into the United States to
purchase either toys or automotive parts; if there was a day when they did not need
anything purchased, ARAMBURO-QUEVEDO would still be paid $70 to cross.
ARAMBURO-QUEVEDO also stated there were times he left the vehicle in the
United States and would walk back across the border to Tijuana. ARAMBURO-
QUEVEDO' s border crossing history indicates that he crossed 88 times into the
United States from October 4, 2018 until the date of his arrest, April 12, 2019.
Notably, beginning on October 4, 2018, ARAMBURO-QUEVEDO's crossmgs
coordinate with the load vehicle's crossings on 34 separate occasions.
          11.     Based on my experience, training, and consultation with other
officers, I believe that ARAMBURO-QUEVEDO, and other unidentified co-
conspirators, were involved in a conspiracy to import cocaine or some other
prohibited narcotics and to distribute those prohibited narcotics within the United
States.         Based on my investigation of drug importation and distribution
conspiracies, contact with smugglers can begin weeks or months before drugs are

                                           5
      Case 3:19-mj-03011-KSC Document 1 Filed 07/18/19 PageID.8 Page 8 of 14




loaded in the car and includes coordination on crossing the border to "bum plates"
(develop a crossing history or pattern). ARAMBURO-QUEVEDO's border
crossing history is consistent with burning plates.
           12.   In this case, the presence of a tracker hidden inside the dashboard of
the pickup truck driven by ARAMBURO-QUEVEDO                    from Mexico into the
United States, coupled with the concealment of approximately 24.84 kilograms of
cocaine inside the same car, is evidence that the user(s) of the tracker knew drugs
were being smuggled from Mexico into the United States and used the tracker in
furtherance of those illicit activities. The electronic contents of the tracker will
therefore likely contain evidence of and pertaining to illegal drug trafficking
activities. This evidence may include location information relating to where the
drugs were loaded, as well as the route those drugs took to the U.S. border. There
may also be identifying information relating to the subscriber( s) and user( s) of the
tracking device, who likely know or are the same people who placed the drugs
inside the Nissan pickup truck.
       13.       Based upon my training and experience, and consultations with law
enforcement officers experienced in narcotics trafficking investigations, and all the
facts and opinions set forth in this affidavit, I am aware of the following:
                 a.    Drug smugglers will install a GPS tracking device in vehicles
being used to transport large, and valuable, amounts of illegal cargo.
                 b.    Drug smugglers will use GPS tracking devices to target and
actively monitor the progress of their illegal cargo while the conveyance 1s m
transit.
                 c.    Drug smugglers and their accomplices will use GPS tracking
devices because they can easily determine what time their illegal cargo will arrive

                                            6
     Case 3:19-mj-03011-KSC Document 1 Filed 07/18/19 PageID.9 Page 9 of 14




at predetermined locations.
             d.    Drug smugglers will use GPS devices to ensure that drivers
respond to the exact drop off and/or pick up time of their illegal cargo.
      14.    Based upon my experience and training, consultation with other law
enforcement officers experienced in narcotics trafficking investigations, and all the
facts and opinions set forth in this affidavit, I know that GPS devices can and often
do contain location data. This information can be stored within disks, memory
cards, deleted data, remnant data, slack space, and temporary or permanent files
contained on or in the GPS tracking device. Specifically, I know based on my
training, education, consultation with others, and experience investigating these
conspiracies that searches of GPS tracking devices yields evidence:
             a.    tending to identify attempts to import cocaine or some other
controlled substance from Mexico into the United States;
             b.    tending to identify accounts, facilities, storage devices, and/or
services-such as email addresses, IP addresses, and phone numbers-used to
facilitate the smuggling of cocaine or some other controlled substance from
Mexico into the United States;
             c.    tending to identify co-conspirators, criminal associates, or
others involved in smuggling cocaine or some other controlled substance from
Mexico into the United States;
             d.    tending to identify travel to or presence at locations involved in
the smuggling of cocaine or some other controlled substance from Mexico into the
United States, such as stash houses, load houses, or delivery points;
             e.    tending to identify the user of, or persons with control over or
access to, the GPS device; and/or

                                          7
    Case 3:19-mj-03011-KSC Document 1 Filed 07/18/19 PageID.10 Page 10 of 14




             f.    tending to place in context, identify the creator or recipient of,
or establish the time of creation or receipt of communications, records, or data
involved in the activities described above.
      15.    Based on the facts and opinions set forth in this affidavit, I submit
that there is probable cause to believe that information relevant to narcotics
smuggling activities, such as location coordinates, travel routes, and subscriber
information, will be found in the Subject Device.
                          SEARCH METHODOLOGY
      16.    It is not possible to determine, merely by knowing the GPS tracking
device make, model and serial number, the nature and types of services to which
the device is subscribed and the nature of the data stored on the device. GPS
tracking devices today can be simple cellular receiving devices. An increasing
number of GPS devices now allow for their subscribers to access their device over
the internet and remotely destroy all of the data contained on that device. For that
reason, the device may only be powered in a secure environment or, if possible,
started in "flight mode" which disables access to the network. Unlike typical
computers, many cellular telephones do not have hard drives or hard drive
equivalents and store information in volatile memory within the device or m
memory cards inserted into the device.         Current technology provides some
solutions for acquiring some of the data stored in some cellular telephone models
using forensic hardware and software. Even if some of the stored information on
the device may be acquired forensically, not all of the data subject to seizure may
be so acquired. For devices that are not subject to forensic data acquisition or that
have potentially relevant data stored that is not subject to such acquisition, the
examiner must inspect the device manually and record the process and the results

                                          8
    Case 3:19-mj-03011-KSC Document 1 Filed 07/18/19 PageID.11 Page 11 of 14




using digital photography. This process is time and labor intensive and may take
weeks or longer.
      17.    Following the issuance of this warrant, I will collect the Subject
Device and subject it to analysis. All forensic analysis of the data contained within
the device and its memory card( s) will employ search protocols directed
exclusively to the identification and extraction of data within the scope of this
warrant, as set forth in Attachment B.
      19.    Based on the foregoing, identifying and extracting data subject to
seizure pursuant to this warrant may require a range of data analysis techniques,
including manual review, and, consequently, may take several weeks. In this case,
the trial is set for August 12, 2019. To ensure that the Subject Device's contents
are reviewed and produced in discovery in a timely fashion, the personnel
conducting the identification and extraction of data will complete the analysis by
August 8, 2019, absent further application to this court.
                                  CONCLUSION
      20.    Based upon my experience and training, consultation with other
agents in narcotics investigations, consultation with other sources of information,
and the facts set forth herein, I know that the items to be seized set forth in
Attachment B (incorporated herein) are likely to be found in the property to be
searched described in Attachment A (incorporated herein). Therefore, I
respectfully request that the Court issue a warrant authorizing me or another
federal law enforcement agent specially trained in digital evidence recovery, to
search the items described in Attachment A, and seize the items listed in
Attachment B.



                                          9
    Case 3:19-mj-03011-KSC Document 1 Filed 07/18/19 PageID.12 Page 12 of 14




I swear the foregoing is true and correct to the best of my knowledge and belief.




                                                 Konrad Daniels
                                                 Special Agent, HSI

Subscribed and sworn to before me this   /f"~
                                            day of July, 2019.




                                    Hon. aren S. Crawford
                                    United States Magistrate Judge




                                         10
    Case 3:19-mj-03011-KSC Document 1 Filed 07/18/19 PageID.13 Page 13 of 14




                              ATTACHMENT A
                          PROPERTY TO BE SEARCHED

The following property is to be searched (Subject Device) in connection with an
investigation of violations of Title 21, United States Code, Sections 841 , 846, 952,
960 and 963, is described below:




One CXl GPS Tracking Device
Black and silver in color
Model Number: GT06N
IMEI:353701093228183


Subject Device is currently in the possession of Homeland Security Investigations, 880
Front Street, San Diego, CA 92101.
    Case 3:19-mj-03011-KSC Document 1 Filed 07/18/19 PageID.14 Page 14 of 14



                                 ATTACHMENT B
                               ITEMS TO BE SEIZED

      Authorization to search the GPS tracking device described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular-enabled for evidence
described below. The seizure and search of the GPS tracking device will be conducted
in accordance with the affidavit submitted in support of the warrant.

       The evidence to be seized from the GPS tracking device will be electronic
records, communications, and data such as emails, text messages, chats and chat logs
from various third-party applications, photographs, audio files, videos, and location
data, for the period of October 1, 2018 to April 12, 2019:

             a.    tending to indicate efforts to import cocaine or some
                   other federally controlled substance from Mexico into the United States;

             b.    tending to identify accounts, facilities, storage devices, and/or
                   services-such as email addresses, IP addresses, and phone numbers-
                   used to facilitate the importation of cocaine or some other federally
                   controlled substance from Mexico into the United States;

             c.    tending to identify co-conspirators, criminal associates, or others
                   involved in importation of cocaine or some other federally controlled
                   substance from Mexico into the United States;

             d.    tending to identify travel to or presence at locations involved in the
                   importation      of    cocaine      or    some      other    federally
                   controlled substance from Mexico into the United States;

             e.    tending to identify the user of, or persons with control over or access to,
                   the Subject Device; and/or

             f.    tending to place in context, identify the creator or recipient of, or
                   establish the time of creation or receipt of communications, records, or
                   data involved in the activities described above,

which are evidence of violations of Title 21, United States Code, 841, 846, 952, 960,
and 963.
